[PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS
                                                             FILED
                   FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                     ________________________ ELEVENTH CIRCUIT
                                                         JULY 16, 2008
                          Nos. 05-13457 &              THOMAS K. KAHN
                           No. 05-14671                     CLERK
                     ________________________

                  D. C. Docket No. 04-60619-CV-JIC

ESSEX INSURANCE COMPANY,

                                                 Plaintiff-Appellant,

                              versus

MERCEDES ZOTA,
MIGUEL ZOTA,


                                                 Defendants-Third-Party
                                                 Plaintiffs-Appellees,

LIGHTHOUSE INTRACOASTAL, INC.,
JACK FARJI, an individual,
BROWARD EXECUTIVE BUILDERS, INC.,

                                                     Defendants-Appellees,

R.A. BRANDON & CO., INC.,

                                                     Third-Party
                                                     Defendant.
                               ________________________

                      Appeals from the United States District Court
                          for the Southern District of Florida
                            _________________________

                                       (July 16, 2008)

Before TJOFLAT and CARNES, Circuit Judges and HODGES,* District Judge.

PER CURIAM:

       Previously in this case we certified five unsettled questions of state law to

the Florida Supreme Court. Essex Ins. Co. v. Zota, 466 F.3d 981 (11th Cir. 2006).

That Court has responded with an opinion that thoroughly discusses and decides

the primary state law question that we certified. Essex Ins. Co. v. Zota, ___ So. 2d

___, 2008 WL 2520879 (Fla. June 26, 2008). As the Florida Supreme Court

opinion explains, the answer it gave to the first certified question moots the second

one, and it partially answers the fifth one. Id. at *3. The Court determined that the

remaining issues we certified cannot be decided from the summary judgment

record without additional findings which the district court has not yet made. Id.

       We express our gratitude to the Florida Supreme Court and, as a result of its

decision, vacate the judgment of the district court and remand for further

proceedings consistent with that decision and with our previous opinion in this


       *
          Honorable William Terrell Hodges, United States District Judge for the Middle District
of Florida, sitting by designation.

                                               2
case. See Zota, 466 F.3d at 990 n.1.

      VACATED AND REMANDED.




                                       3